DETAILED ACTION
This action is a response to an application filed 5/16/22 in which claims 1, 4-11 and 14-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention teaches a method for a two-step random access procedure in new radio (NR). The closest prior art(s): Zhao, Tsai and Dinan fail(s) to disclose all the limitations of the independent claims. Specifically, it/they fail(s) to teach wherein the second message is addressed to a cell radio network temporary identifier (C-RNTI) and receiving the second message comprises stopping to monitor the PDCCH in an event the UE receives a retransmission request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467